
	

114 HR 390 IH: Moving Obstructed Trains In-between Openings Now (MOTION) Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 390
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Sensenbrenner (for himself, Mr. Ribble, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To allow railroad employees to remain on duty as necessary to clear a blockage of vehicular traffic
			 at grade crossings.
	
	
 1.Short titleThis Act may be cited as the Moving Obstructed Trains In-between Openings Now (MOTION) Act. 2.Grade crossing exception (a)AmendmentChapter 211 of title 49, United States Code, is amended by inserting at the end the following new section:
				
 21110.Grade crossing exception.Employees may be allowed to remain or go on duty for a period in excess of the limitations established under this chapter to the extent necessary to clear a blockage of vehicular traffic at a grade crossing..
 (b)Table of sectionsThe table of sections for such chapter 211 is amended by inserting at the end the following new item:
				
					
						21110. Grade crossing exception..
			
